In response to defendants motion, the Full Commission notes that the medical records relating to treatment provided by Dr. Bingham were admitted into evidence following the Full Commissions review of the Deputy Commissioners evidentiary ruling. As such, these records were not new evidence and the case of Allen v. K-Mart, ___ N.C. App. ___ (NO. COA99-48, April 4, 2000), is not controlling. As for the calculation of plaintiffs compensation rate, due to a mathematical error the incorrect rate of $360.00 was used in the Commissions prior Opinion and Award, instead of the correct rate of $320.00.
Accordingly, Defendants Motion for Reconsideration is DENIED in part and GRANTED in part and the Full Commission HEREBY ORDERS that plaintiff be paid compensation pursuant to the terms of its 16 July 2000 Opinion and Award based on a rate of $320.00. The remainder of the prior Opinion and Award remains unchanged.
No additional costs are assessed at this time.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/___________________ BERNADINE S. BALLANCE COMMISSIONER